Citation Nr: 1115808	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for bilateral sensorineural hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Chicago, Illinois.

In March 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO located in St. Louis, Missouri.  A transcript of the hearing has been associated with the Veteran's claims file.

During the March 2011 hearing, the Veteran indicated that he was no longer able to work, in part, due to his bilateral hearing loss disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the March 2011 Board hearing, the Veteran indicated that he had been receiving ongoing treatment for his bilateral sensorineural hearing loss, to include an audiology examination conducted approximately one year earlier, at a VA medical facility in Marion, Illinois.  A review of his claims file reveals that such records have not been obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, on remand, all outstanding medical treatment records of the Veteran for his bilateral sensorineural hearing loss must be obtained from the VA medical facility in Marion, Illinois.

During the March 2011 Board hearing, the Veteran also asserted that his bilateral sensorineural hearing loss had worsened since the most recent examination, which was conducted in July 2006.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, during the March 2011 hearing, the Veteran indicated that he was unable to work, in part, due to his bilateral sensorineural hearing loss.  As noted above, the Court in Rice held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the aforestated VA medical examination of the Veteran should include consideration of whether the Veteran's bilateral sensorineural hearing loss, together with his other service connected disability, prevents him from securing or following a substantially gainful occupation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding medical treatment records of the Veteran from the VA medical facility in Marion, Illinois, dated from September 2005 to the present.  All reasonable attempts shall be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the RO/AMC must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include such in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral sensorineural hearing loss.  The examiner must review the claims file.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life. 

The examiner is also requested to opine as to whether one or more of the Veteran's service-connected disabilities (bilateral sensorineural hearing loss and tinnitus) have rendered him incapable of sustaining regular substantially gainful employment.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning should be indicated.

A complete rationale for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


